

116 HR 2224 IH: Homeless Veterans with Children Reintegration Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2224IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Labor to prioritize the provision of services to homeless veterans with dependent children in carrying out homeless veterans reintegration programs, and for other purposes. 
1.Short titleThis Act may be cited as the Homeless Veterans with Children Reintegration Act. 2.Priority under homeless veterans reintegration programs for homeless veterans with dependent children (a)Priority for homeless veterans with dependent childrenSubsection (a) of section 2021 of title 38, United States Code, is amended— 
(1)by striking Subject to and inserting (1) Subject to; and (2)by adding at the end the following new paragraph: 
 
(2)In conducting programs under this section, the Secretary shall prioritize the provision of services to homeless veterans with dependent children.. (b)Additional reporting requirementsSubsection (d) of such section is amended— 
(1)by striking the report an evaluation of services and all that follows and inserting each such report—; and (2)by adding at the end the following: 
 
(1)an evaluation of services furnished to veterans under this section and an analysis of the information collected under subsection (b); (2)an analysis of any gaps in access to shelter, safety, and services for homeless veterans with dependent children; and 
(3)recommendations for improving any gaps identified under paragraph (2).. 